COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 STICO     MUTUAL    INSURANCE
 COMPANY, RRG, As Subrogee to                   §
 Plaintiff  MODERN      WELDING                                 No. 08-12-00011-CV
 COMPANY OF TEXAS, INC.,                        §
                                                                   Appeal from the
                   Appellant,                   §
                                                             171st Judicial District Court
 v.                                             §
                                                              of El Paso County, Texas
 ADVANCED POLYMER COATINGS,                     §
 INC. AND TECHNI-KOTE, INC.,                                      (TC# 2009-1176)
                                                §
                   Appellees.
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

summary judgment. We therefore reverse the judgment of the court below and remand the cause

for further proceedings consistent with this Court’s opinion. We further order that Appellant

recover from Appellees all costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 11TH DAY OF SEPTEMBER, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.